Title: To Benjamin Franklin from Thomas Digges, 17 November 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr Sir
Novr. 17. 1780
I wrote You by a frd the 14th Inst. which I suppose will reach you before or abot the same time with [this]. I mentiond the defection & going over of Genl Arnold to the British. For this noble action He has found many advocates here, & the ministry are mightily elated therewith; putting it upon defection in the American Army, strong discontents &ca &a. They brag of four other Generals & several officers being also in their Interest & gone over; nay they go as far as to mention the names of Knox, Skuyler, Maxwell, & another wch I forget— but this is all in their own way meerly held out to these thick-heads (who believe every thing the ministry tell them) in order to cover the disgrace & ignominy of the Transaction with Arnold, for whom no doubt they have given quite His worth in British Guineas. This has been an old plan, & Arnold was certainly got at before He left Phia. to take a Command nearer Washington— Tryon & Genl Patterson certainly brought over, a month ago, the whole outline of the plan, & ministers were so sure of its success, that I am confident it has been this & this alone which has made them so unaccountably impudent of late & so prone to brag of a certainty they had of yet doing well in Ama.— The Refugee cry now is—that if the plan had succeeded The Amn. Army would have been cut up & the game woud have been ours—it is now all over we must begin the work again, appearances are bad &ca &ca. ha! ha! ha!
They are confident still that Ternays fleet is to be destroyd & Rhode Island retaken. Much expectation from the Southern Expedn. wch had saild from N York before the last packet saild. If the accots. in the inclosd paper may be beleivd (and Capn Smith the relater of them is a man of veracity) this Expedition may probably arrive in Chesapeak after the southern army has driven Cornwallis into Cha Town [Charleston], and then a fig for their Virginia Expedition.
It may be necessary to inform You for your better understanding the inclosd paper, that it is written by the Secy to Mr Hy L——ns, who, with the Captain of the Ship in wch. Mr L was taken have left at St Johns to come to England in Capt Berkely.— Mr Young writes to Mr L——ns from Spithead supposing He was not a Close prisoner—the letter just now found its way to me & I thought a copy might be acceptable to You. No new move as to Mr L——ns Confinement.
I am very respectfully Yrs—
WSC
 
Endorsed: Nov. 17. 80
Addressed: Monsr. B F— / Passy
